       Case 1:19-cv-00705-KG-JFR Document 49 Filed 09/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

BRYANT LAWRENCE RAY, et al.,

              Plaintiffs,

v.                                                                No. CV 19-0705 KG/JFR

UNITED STATES OF AMERICA, et al.,

              Defendant.

             ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

THURSDAY, SEPTEMBER 30, 2021, AT 1:30 PM. Counsel shall call the AT&T conference

line at 1-888-398-2342, using access code 9614892, to be connected to the proceedings.




                                            ___________________________________
                                            UNITED STATES DISTRICT JUDGE
